COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00267-CV


D.A. WALKER                                                        APPELLANT

                                       V.

JEAN MARIE BAER AND PERDUE                                         APPELLEES
BRANDON FIELDER COLLINS &
MOTT, LLP


                                   ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 180,671-B

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On November 12, 2014, we denied appellant’s “Motion for Rehearing

Rehearing En Banc on the Appellant’s Indigency” and “Appellants Supplemental

Motion for Rehearing Rehearing En Banc” and notified him in accordance with

rule of appellate procedure 42.3(c) that we would dismiss this appeal unless the

      1
      See Tex. R. App. P. 47.4.
$195 filing fee was paid on or before November 24, 2014. See Tex. R. App. P.

42.3(c). Appellant has not paid the filing fee. See Tex. R. App. P. 5, 12.1(b).

Instead, on November 21, 2014, appellant filed a “Motion To Stay Proceedings

Pending Petition For Review,” in which he “asks that this case be held in

abeyance pending his Petition for Review to the Texas Supreme Court.” We

deny appellant’s motion. See Tex. R. App. P. 53.1 (permitting supreme court to

review a court of appeals’ final judgment on a petition for review).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: December 4, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                     2